Citation Nr: 9933475	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for blindness, claimed as a 
residual of a sexually transmitted disease (STD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the RO.  



FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran's current disability manifested by blindness is 
due to disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for blindness as a residual of a 
STD.  38 U.S.C.A. §§ 1101, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record included a July 1956 report of enlistment medical 
examination which reported the condition of the veteran's 
eyes as "normal" and noted that his distant vision was 
20/20, bilaterally.  

A May 1958 entry in the veteran's service medical records 
indicated that his distant vision was evaluated as 20/30, 
bilaterally, and that his near vision was evaluated as 20/20 
in his right eye and 20/25 in his left eye.  The entry also 
noted that the veteran would "be scheduled for refraction 
when possible."  

The record also included a June 1960 report of separation 
medical examination which reported the veteran's distant and 
near vision both as 20/20, bilaterally.  The report noted 
that the veteran had "[w]orn glasses since 1958 for eye 
strain," that he had gonorrhea in 1956 and in 1959, that it 
was treated with penicillin and that he had a "normal 
recovery" with no complications.  

A May 1982 letter from a private ophthalmologist reported 
that the veteran's vision was 20/20 in his right eye and 
20/25 in his left eye.  The letter also reported that "[t]he 
field defects ha[d] not changed one iota in five years."  
Furthermore, the letter noted that a review of the veteran's 
"old records" had confirmed the doctor's suspicion that the 
veteran's eye disorder was "stable and probably a congenital 
problem."  

An October 1987 report from a private physician reported that 
the veteran's visual acuity was corrected to 20/25 in his 
right eye and to 20/30 in his left eye.  The report noted a 
previous diagnosis of congenital optic nerve hypoplasia and 
that the veteran "had a history of poor corrected vision 
since birth."  The physician stated that he believed the 
veteran's decreased vision was due to optic nerve hypoplasia.  

A December 1987 private medical report noted that the veteran 
had an "upper field cut in both eyes which ha[d] been termed 
as a superior hemianopsia."  The report also noted a prior 
diagnosis of optic nerve hyperplasia and stated that the 
veteran reported an "inability to see in the upper half of 
his fields when he would play soccer or baseball" as a 
child, as well as three or four "blind staggers [which] 
lasted 15-20 minutes each time."  The report also noted that 
the veteran reported a history of "moonshine whiskey" 
abuse.  The report noted an impression of optic atrophy of 
unclear etiology and that he was "not sure if this [was] due 
to congenital hyperplasia."  Also, the report noted that 
bilateral field cuts usually suggested "lesion of the 
optical lobes."  

An April 1993 report from a private ophthalmologist stated 
that he began treating the veteran in 1975.  The report noted 
that in 1975 the veteran reported some trouble focusing but 
had normal visual fields, "20/30 and 20/25 vision and no 
visible abnormalities."  The report also noted that in 1977 
the veteran "had a refractive error and needed glasses, but 
also had superior field defects in both eyes not involving 
the macula."  The report stated that in 1977 the veteran 
"was entirely negative for any neurological signs or 
symptoms that would cause a visual field defect" and that he 
"had no visible abnormalities of his optic nerves or other 
findings that would explain his visual loss."  

The April 1993 report also noted that in 1982, after multiple 
negative studies, a diagnosis of congenital hypoplastic optic 
nerves was indicated.  The report noted his 1993 vision as 
"20/80 in his right eye and 20/200 in his left eye."  The 
report stated that, based on this history, "a neuro-
ophthalmologist at the USC School of Medicine in Columbia" 
had indicated that the veteran most likely had retinitis 
pigmentosa which had gradually progressed over the years.  
The report noted that the veteran was reluctant to undergo 
further studies.  

A June 1997 VA clinical report noted a diagnosis of legal 
blindness secondary to an old stable optic neuropathy.  

Although the record establishes that the veteran has a 
current disability (blindness) and that he was treated while 
in service for gonorrhea, the record contains no competent 
medical evidence connecting the in-service gonorrhea to the 
veteran's current disability.  See Caluza v. Brown, 7. Vet. 
App. at 50638 C.F.R. § 3.303(d).  Furthermore, although the 
record contains numerous private medical reports which 
indicate extensive evaluation of the veteran's vision, none 
contain any indication that the veteran's blindness is due to 
his in-service gonorrhea.  Indeed, the private medical 
evidence indicates that the veteran's blindness is due 
congenital optic nerve hypoplasia.  

Although the veteran argues that his current disability is 
the result of in-service gonorrhea, the record contains no 
medical evidence to support his lay assertion.  As noted 
hereinabove, where a determinative issue involves a question 
of medical diagnosis or causation, competent evidence is 
required to render the claim plausible.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  As a lay person, the veteran is 
not competent to make such a determination.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The veteran has not submitted competent evidence to establish 
a nexus between his current disability and either in-service 
gonorrhea or other injury or disease which was incurred in or 
aggravated by service.  Therefore, the Board finds the claim 
of service connection for blindness as a residual of an in-
service STD to be not well grounded.  See Caluza v. Brown, 7. 
Vet. App. at 506.  



ORDER

As the claim of service connection for blindness as a 
residual of an in-service STD is not well grounded, the 
appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

